DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites a resampling module.  This element is interpreted under 112(f) as discussed below under “Claim Interpretation – Means Plus Function”.  With regard to the corresponding structure described in the specification as performing the claimed function, the application states:
[43] In embodiments of the present invention the remote radio head comprises a resampling module adapted for resampling the quantized signal before passing it to the filter. 

[44] It is an advantage of embodiments of the present invention that jitter and noise on the quantized signal can be reduced by the resampling module. 

[89] The signal generated from the receiver 131 is provided to a clock extraction module 132. This function can for example be implemented using a PLL-based CDR. A typical phase detector (e.g. BangBang) of a CDR also performs data recovery. This is illustrated by the resampling module 137 in FIG. 2. As such, the jitter and amplitude noise is removed from the signal. Next, the signal is filtered by the filter 133 to remove the quantization noise (e.g. sigma delta quantization), thereby restoring the analog signal. The filter 133 may for example be a lowpass filter. 
However, this does not appear to clearly teach the structure of this module or how the resampling module performs its operation.  The figures illustrate the resampling 137 as a labeled box with no indication of its structure.  
Therefore, the specification does not appear to be disclose corresponding structure described as performing the claimed function.  As a result, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 13, recites “for receiving the signal from the receiver”.  Line 12 introduces a quantized signals in connection with receiver.  If line 13 is a reference to this signal, then the Examiner suggests amending line 13 to be “for receiving the quantized signal from the receiver”.  If line 13 is a reference to some other signal, then there appears to be a lack of antecedent basis.  In any event, clarification is required.
Compare line 13 with lines 17-18 which recites “from the quantized signal from the receiver”.  If both line 13 and lines 17-18 are referencing the same signal, then consistent terminology should be used.  
Claim 16, line 18, recites “a quantized signal from the demultiplexer”.  The demultiplexer at lines 15-16 introduces “at least two quantized signals”.  If the quantized signal in line 18 is a reference to one of these signals, then the Examiner suggests “one of the two [[a]] quantized signals from the demultiplexer” or similar language.  On the other hand, if this is a reference to the single quantized signal from the multiplexer, then the Examiner suggests “the [[a]] quantized multiplexer”.  It is also possible that this is reference to a new quantized signal.  In any event, further clarification is required.  
In addition, the Examiner notes that there are five quantized signals introduced in claim 16, “a first quantized signal” at the first digital modulator, “a second quantized signal” at the second digital modulator, “a quantized signal” at the multiplexer, and “at least two quantized signals” at the demultiplexer.  This has the potential to cause confusion in subsequent references to quantized signals.  Applicant is encouraged to clearly identify subsequent references to these quantized signals, particularly in amendments or new claims. 
Claim 19, line 2, recites “for receiving the signal from the receiver”.  It is not clear if this is a reference to the “quantized signal from the receiver” (see claim 16, line 12) or if it is a reference to some other signal.  See the discussion of “the signal from the receiver” in claim 16, line 13 above.  
Claim 26, line 2, recites “the radio signal from the mixer”.  There is insufficient antecedent basis for these limitations.  In particular, the mixer is introduced in claim 17, but this claim depends from claim 16.  Therefore, there is no antecedent basis for the mixer of for any signal from the mixer.
Claim 26, line 3, recites “of demultiplexer”.  The absence of an article such as “a” or “the” makes this language unclear.  If this is a reference to the demultiplexer introduced in claim 16, then the Examiner suggests “or the demultiplexer”.  If this is a reference to some other demuleiplexer, then the Examiner suggests using more distinct term to distinguish the two different demultiplexers. 
Claim 29 recites:
A multiple input multiple output system comprising a communication system in accordance with claim 16, 
wherein the communication system comprises a plurality of channels and a plurality of remote radio heads, 
wherein each remote radio head is adapted for capturing the quantized signal from the base station and transmitted over the channel to which the remote radio head is connected.
In light of the preamble which states “a communication system in accordance with claim 16”, the Examiner is interpreting this to mean that it includes all of the elements of the system of claim 16.  If that is not the case, then it is not clear how the communication system is “in accordance with claim 16”.  
Furthermore, the first paragraph of claim 29 recites “a plurality of remote radio heads”.  It is not clear how to interpret this.  If Applicant means that each of the plural RRHs have the structure of claim 16, then the Examiner suggests:
wherein the communication system comprises a plurality of channels and a plurality of remote radio heads, wherein each remote radio head has the structure of the remote radio head in claim 16, 
Claim 16 recites only one RRH, and in the absence of clarification it is not clear if claim 29 requires only one RRH to be constructed as recited in claim 16 (in which case it is also not clear what structure is required for the remaining RRHs) or if all of the RRHs in claim 29 are constructed as recited in claim 16.  See also the last paragraph of claim 29 which clearly recites “wherein each remote radio head …”
Claim 30, line 2, recites “where the remote radio head”.  This is confusing because claim 29, from which claim 30 depends, recites “a plurality of remote radio heads”.  The Examiner suggests “wherein each of the remote radio heads”, or “wherein one of the remote radio heads” or similar language to clarify the scope of the claim.
Claim 30, last paragraph, recites “the remote radio heads in function of the connected channel”.  It is not clear what is meant by “in function of”.  Clarification is required.  
Claims 17-30 are also rejected because they depend from one or more of the claims rejected above and they fail to further limit the scope in a manner to overcome the rejections.

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clock extraction module in claim 16; resampling module in claim 25; and delay element in claim 30.
Regarding the clock extraction module in claim 16, the application states:
[100] The output signal of the photodiode (e.g. a 0.6 mA) signal is forwarded to a broadband transimpedance amplifier TIA and from the transimpedance amplifier the signal chain is split in two parallel paths. One path comprises a low pass filter 133 for removing the quantization noise. This may for example be a 10 MHz filter or even a 1 GHz filter. The signal after the filter is amplified. The other path comprises a clock extraction module 132 (CDR) which is adapted for generating a clock signal that is synchronized to the incoming signal into a clock signal. 
Paragraph [100] teaches that the clock extraction module can be a CDR circuit, the structure of which is well known in the art and does not require further explanation.    
Regarding the “delay element” in claim 30 see, for example, the application at:
[80] Thanks to the digital nature of the quantized signal (e.g. the sigma delta signal), it can be delayed easily. As such, an electric true time delay can be implemented. This is an important feature to enable large antenna arrays as it mitigates beam squinting. 

[81] For example, a sigma delta stream has discrete levels (e.g. 2 resulting in NRZ or 4 when using PAM4 transmission). As such, it can be easily delayed using flipflops. This allows to realize electrical true time delays with high resolution (e.g. 40ps when 25GSps sigma delta modulation is used). This could be very beneficial for supporting large antenna arrays. 

[93] In embodiments of the present invention a delay line 136 may be included in the signal path to provide a fixed delay between the received signal at the receiver 131 and transmitted signal at the antenna 138. 

 [101] The clock signal that is used to do the conversion is extracted from the quantized signal. This implies that it is frequency synchronous. Also, the phase can be related to the quantized signal. The phase of the up-conversion signal is only dominated by time delays of the optical link. The delays can be considered as a time delay in the complete channel. Whether it is in the optical channel or in the wireless part. This overall delay can be compensated by the same algorithm. 

[110] Itis an advantage of the embodiment that the streams are digital, as such, they can be easily delayed using capacitively-loaded inverters. The scaling and addition can be power efficiently implemented using a charge-pump based structure.
Regarding the resampling module in claim 25, the application states:
[43] In embodiments of the present invention the remote radio head comprises a resampling module adapted for resampling the quantized signal before passing it to the filter. 

[44] It is an advantage of embodiments of the present invention that jitter and noise on the quantized signal can be reduced by the resampling module. 

[89] The signal generated from the receiver 131 is provided to a clock extraction module 132. This function can for example be implemented using a PLL-based CDR. A typical phase detector (e.g. BangBang) of a CDR also performs data recovery. This is illustrated by the resampling module 137 in FIG. 2. As such, the jitter and amplitude noise is removed from the signal. Next, the signal is filtered by the filter 133 to remove the quantization noise (e.g. sigma delta quantization), thereby restoring the analog signal. The filter 133 may for example be a lowpass filter. 
However, specification does not appear to clearly teach how the resampling module performs its operations (i.e., it does not clearly teach the structure of this element), and the figures illustrate the resampling 137 as a labeled box with no indication of its structure.  See the discussion above under “35 USC 112(a) – Written Description”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0034716 (Dortschy) at FIG. 1 illustrates a basic system including a base station 111 and an RRH 112 connected by an transmission link 120, which may be optical or electrical.  

    PNG
    media_image1.png
    288
    416
    media_image1.png
    Greyscale

See, for example, [0053]:
0053] The communications network 100 further comprises a transmission link 120 between the first network node 111 and the second network node 112. The transmission link 120 enables communication between the first network node 111 and the second network node 112. The transmission link may for example be implemented with an optical cable or with a copper cable. 

US 2014/0050212 (Braz) at FIG. 1 illustrates a communication system including a repeater/base station 104 using antennae 112, 114 to transmit and receiver RF signals from remote devices 102, 106.  

    PNG
    media_image2.png
    774
    539
    media_image2.png
    Greyscale

It also teaches a remote unit 308 (e.g., FIG. 13) including an ORU that performs O/E conversion 150, 152, and a RM that performs filtering 344, 358, mixing 342, 360, and amplification 140, 162; and a multiplexer and demultiplexer 338.  

    PNG
    media_image3.png
    815
    368
    media_image3.png
    Greyscale


US 2011/0135308 (Tarlazzi) teaches a BTS system including a head end and remote units (e.g., see FIG. 2A).  

    PNG
    media_image4.png
    830
    509
    media_image4.png
    Greyscale

See also FIG. 4, which shows details of the master unit.

    PNG
    media_image5.png
    783
    516
    media_image5.png
    Greyscale

See also FIGS. 5A, 5B, and 6, which show details of the remote unit.      

US 2014/0355991 (Cameirao) at FIG. 1 teaches a communications system including a BBU 12, a RRH 4, and an optical network 8 connecting the BBU 12 to the RRH 4.  

    PNG
    media_image6.png
    815
    397
    media_image6.png
    Greyscale

FIG. 2 illustrates the antenna 20, details of the RRH 4 (including ADC 16, and DAC 18, and an RF front end 14 interfacing with the antenna 20), and the interface 6 including compression 22, decompression circuitry 24, switch 26, mux/demux 28, and G.700 converter 30.  

    PNG
    media_image7.png
    838
    373
    media_image7.png
    Greyscale

FIG 6 illustrates details of a similar interface 10 for the BBU 12.  

US 2011/0223958 (Chen) teaches the general field of BBUs and RRUs operating together in a transmission system. See, for example, FIGS. 1 and 2 illustrating a BBU 110,210 and RRUs 120, 220. 

    PNG
    media_image8.png
    599
    500
    media_image8.png
    Greyscale

See also [0003]: 
[0003] Distributed antenna systems consist of a base station (also known as a Radio Element Control or a Baseband Unit) and one or more remote transceivers (also known as Radio Elements or Remote Radio Heads). These components provide endpoints with wireless network access. To aid the distributed antenna system in distinguishing between the various wireless transmissions to and from the various endpoints, each endpoint may have one or more unique subcarriers assigned thereto.
US 2015/0229397 (Shibata) teaches the operation of an optical network with RRUs.  In particular, at FIG. 1-1 it teaches a PON in which there is a BBU 110 at the OLT 140 and RRUs 120 at the ONUs 150.  

    PNG
    media_image9.png
    686
    553
    media_image9.png
    Greyscale

FIG. 1-2 illustrates details of the RRU, and FIG. 1-3 illustrates details of the BBU.  

    PNG
    media_image10.png
    761
    542
    media_image10.png
    Greyscale

This teaches receiving a signal using an RF antenna 11, electrical amplifiers 21, E/O converter 26, and transmitting the optical signal to the OLT/BBU in FIG. 1-1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636